DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 21 July, 2021.
Claims 1, 8 and 15 have been amended.
Claims 3, 10 and 17 have been cancelled.
Claims 1, 2, 4 – 9, 11 – 16 and 18 - 20 are currently pending and have been examined.
The present application is a continuation of U.S. Application Number 13/957,627 now U.S. Patent Number 10,402,536 B2.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4 – 9, 11 – 16 and 18 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 10 of U.S. Patent No. 10,402,536 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims recite all of the limitations of the pending claims. With respect to Claim 3 – 5, 10 – 12 and 17 - 19, Examiner asserts that the recited clinical documentation including “notes” and “documentation from a photographer” .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 8 is representative. Claim 8 recites:
A method of prepopulating clinical events with image based documentation, the method comprising:
providing, via an electronic medical record, a silhouette of a human body to a clinician device, the silhouette of the human body being a graphical representation of the human body;
receiving, on the clinician device, a selection of a tag embedded at a location on the silhouette of the human body, the tag corresponding to a body part represented by the silhouette at the location and associated clinical documentation from a clinician that were communicated to an image capturing device to be associated with an image; and
based on the selection, displaying the image and the associated clinical documentation on the clinician device.

Claims 1, 2, 4 – 9, 11 – 16 and 18 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a system, a method and storage device with instructions which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
providing a silhouette of a human body, the silhouette of the human body being a graphical representation of the human body;
receiving a selection of a tag embedded at a location on the silhouette of the human body, the tag corresponding to a body part represented by the silhouette at the location and associated clinical documentation from a clinician that were communicated to an image capturing device to be associated with an image; and
based on the selection, displaying the image and the associated clinical documentation on the clinician device. 
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
The claims, as illustrated by Claim 8, recite an abstract idea within the “certain methods of organizing human activity” grouping – 
managing personal behavior or relationships or interactions between people (or between a person and a computer) including social activities, teaching, and following rules or instructions. 
The claims recite providing a human body silhouette on a clinician device where the silhouette has tags corresponding to body parts. According to the specification, the tag is also associated with images and documentation corresponding to the body part. Selecting the tag displays the associated image and documentation. Selecting tags displayed in a user interface that are linked to images and documentation, resulting in the display of the images and documentation is process that merely organizes this human activity. The As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
one or more computer storage devices having computer executable instructions embedded thereon;
a processor and computer storage medium storing computer instructions;
an electronic medical record,
a clinician device
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The processor, computer storage device/medium, electronic medical records and clinician device are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract selection process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract selection process. The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. one or more computer storage devices having computer executable instructions embedded thereon; a processor and computer storage medium storing computer instructions, an electronic medical record, a clinician device). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: the tags describes the body part (2, 9, 16); types of persons who supply the documentation (4, 11, 18); associating dictation with the image (i.e. a type of documentation) (7, 14); those that recite additional abstract ideas; those that recite well-understood, routine and conventional activity or computer functions including: receiving documentation by barcode, wireless communication or memory device (5, 12, 19); searching using the tag (6, 13, 20) those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 1, 2, 4 – 7, 15, 16 and 18 - 20 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4 – 6, 8, 9, 11 – 13, 15, 16 and 18 - 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Butler et al. (US PGPUB 2011/0103660 A1) in view of Kariathungal et al.: (US PGPUB 2008/0240524 A1).
CLAIMS 1, 8 and 15
Butler discloses a skin lesion information display method and system that includes the following limitations.
A method of prepopulating clinical events with image based documentation; (Butler 0031, 0049, 0052);
 the method comprising:
providing, via an electronic medical record, a silhouette of a human body to a clinician device, the silhouette of the human body being a graphical representation of the human body;
receiving, on the clinician device, a selection of a tag embedded at a location on the silhouette of the human body, the tag corresponding to a body [location] represented by the silhouette at the location and associated clinical documentation from a clinician that were communicated to an image capturing device to be associated with an image; and based on the selection, displaying the image and associated clinical documentation on the clinician device; (Butler 0031, 0032, 0052, 0054 – 0058, 0060, 0065, 0071 - 0075, 0080, Figure 41).
Butler discloses a skin lesion information display system that includes populating clinical information for image based documentation. Butler displays (i.e. presents), via a memory card (i.e. an electronic medical record), a human body silhouette on a clinician device that is a graphical representation of a generalized human body from six different perspectives. Scanned images of lesions of a patient, together with related information linked to and synchronized with the image (i.e. notes, image analysis results, etc.), are displayed on the silhouette at the location on the human body of the lesion in a summary screen. Butler includes “scan preparation screens” (Figs 29 – 31) that enable the user to identify the locations of, and enter notes concerning, lesions that are to be scanned on the patient. The notes enter by the user are linked to and synchronized with the image for display purposes. In particular, the notes are communicated to the imaging device in preparation for imaging the patient. The summary screen enables a user to easily navigate between the lesions to view the images for each lesion, the results of the analysis, the notes entered by the user, etc. Each lesion is identified using a different shaped and colored symbol that is shown in a status bar (4110 on Figure 41). Each status bar, corresponding to each lesion, is connected by a lead line to the location of the lesion on the model. On the model, a marker or icon, identifies the exact location of the lesion on the model corresponding to the 
Butler discloses a tag (i.e. a marker or icon) at a location on a human body model that corresponds to the location on the body of the corresponding patient. Butler does not expressly disclose that the location is a body part. It is clear that the locations correspond to various body parts on the silhouette. For example, Figure 41 shows the locations of lesions on the body parts such as an arm, the shoulder, neck, chest and back of the silhouette. Nonetheless, Kariathungal (0006, 0008, 0014, 0031, 0033, 0036, 0037) discloses a medical image display system that includes selecting and displaying images in the well-known DICOM standard, and in particular by specifying a body part of interest. DICOM images include a header that associates attribute with the image including anatomy imaged (i.e. body part) as a tag in the header. For example, a radiologist examining a current study must also examine previously acquired images for changes. However, only images that are associated with the same body part that are relevant to this process are retrieved. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the information display system of Butler so as to have included tagging an image with a body part identifier so that images of the same body part may be associated with one another, in accordance with the teachings of Kariathungal, in order to allow images related to a particular body part to be retrieved for review.
With respect to Claims 1 and 15, Butler further discloses: 
One or more computer storage devices having computer-executable instructions embodied thereon; (Butler 0025, 0032);
A computerized system comprising a processor and storage medium; (Butler 0025, 
CLAIMS 2, 9 and 16
The combination of Butler/Kariathungal discloses the limitations above relative to Claims 1, 8 and 15. Additionally, Kariathungal discloses the following limitations.
wherein the tag describes the body part associated with the image; Kariathungal 0031, 0033).
Kariathungal discloses a medical image display system that includes tags that describe the body part associated with the image – i.e. the body part imaged. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the information display system of Butler so as to have included tagging an image with a body part description, in accordance with the teachings of Kariathungal, in order to allow images related to a particular body part to be retrieved for review.
CLAIMS 5, 12 and 19
The combination of Butler/Kariathungal discloses the limitations above relative to Claims 1, 8 and 15. Additionally, Butler discloses the following limitations.
wherein the clinical documentation includes documentation received via barcode, wireless communication, or memory device; (Butler 0038, 0049, 0060, 0064).
Butler discloses clinical documentation that includes notes that are associated with the image. The system includes scanning devices (i.e. an image capture device). Butler discloses that images and related data, such as information entered by the user or automated analysis results, are stored on a memory card. The memory card may be used to communicate a patient ID to the imaging system.

CLAIMS 6, 13 and 20
The combination of Butler/Kariathungal discloses the limitations above relative to Claims 1, 8 and 15. Additionally, Butler discloses the following limitations.
enabling searching, utilizing the tag, for the image; (Butler 0060, 0065, 0071 - 0075, 0080, Figure 41).
Butler discloses retrieving and viewing images using the marker or icon – i.e. searching.
CLAIMS 4, 11 and 18
The combination of Butler/Kariathungal discloses the limitations above relative to Claims 1, 8 and 15. With respect to the following limitations.
wherein the clinical documentation includes documentation from a photographer.
Butler discloses users that include a dermatologist or other user who acquire images of lesions (0003). These user may use a MelaFind Imaging device or a dermascope. Both device acquire images using visible light, and in particular, a dermascope provides still digital photographic images. Indeed the specification defines a photographer as “the person responsible for capturing the images” which may be captured using a digital camera, handheld scanner or other medical imaging device. A user of a MelaFind Imaging device or dermascope is therefore a photographer.
Claims 7 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Butler et al. (US PGPUB 2011/0103660 A1) in view of Kariathungal et al.: (US PGPUB 2008/0240524 A1) and in view of Morita et al.: (US PGPUB 2007/0106501 A1).
CLAIMS 7 and 14
The combination of Butler/Kariathungal discloses the limitations above relative to Claims 1 and 8. With respect to the following limitations.
wherein dictation is associated with the image; (Morita 0018, 0019).
Butler discloses associating notes, entered using text, with a medical image, but does not expressly disclose dictation. Morita disclose a radiology dictation system that includes associating dictation with a medical image. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the information display system of Butler so as to have included associating dictation with images, in accordance with the teachings of Morita, in order to reduce repetitive motion injuries.
Response to Arguments
Applicant's arguments filed 21 July, 2021 have been fully considered but they are not persuasive. Initially, Examiner notes that the amendment overcomes the U.S.C. 112 rejections.
The U.S.C. 101 Rejection
In Remarks filed on 21 July, 2021, Applicant summarizes CardioNet. In the summary, Applicant asserts that “the claims of CardioNet recite a technological improvement of cardiac monitoring devices despite omitting any claim to a cardiac monitoring device . . .”. Examiner is perplexed by this remark. The claims in CardioNet (Federal Circuit 2019-1149 17 April, 2020) “are drawn to a device for detecting and reporting the presence of atrial fibrillation or atrial flutter in a patient.” The claims recite “a device” that includes “a beat detector” and “a ventricle beat detector” (described as electrodes placed on a patient’s skin); and the Court found the claims directed to “an improved cardiac monitoring device and not an abstract idea.”
Applicant asserts that the pending claims are similar to CardioNet because they “provide a method for populating clinical events with image based documentation”; and contends that the Office disregards the factual assertions of Applicant’s Specification.” Applicant cites paragraphs 0003, 0004 and 0036 that describe challenges in adding image related documentation to an 
The U.S.C. 103 Rejection
Applicant argues that the notes in Butler are not “communicated to an image capturing device to be associated with an image”. Examiner disagrees. Initially, Examiner asserts that the notes in Butler are the same as the notes recited in the claims, which are broadly disclosed. Similarly, Examiner asserts that the notes in Butler are “communicated to the image capturing device”. For example, the present specification contemplate various ways to communicate information to and from the device including by barcode, wireless, USB, memory device, or any other method of communication (0042). The information may be input manually (0044). Therefore, the broadest reasonable interpretation of this feature includes communicating notes via manual input by a user, such as described by Butler.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2010/0094649 A1 to White discloses a medical information system that receives orders for medical imaging and sends the imaging order to a medical imaging device including any device used to capture images for use in the medical field (0045).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
Date: 17 September, 2021